DETAILED ACTION
The following Office Action is in response to the Amendment filed on May 21, 2021.  Claims 1-16 and 21-23 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Concerning the cancellation of claim 24, and the incorporation of the limitations of claim 24 into independent claim 16, as discussed in the Applicant Initiated interview held on May 20, 2021 and reiterated in the “Examiner Interview” section on page 8 of the Applicant’s Response filed on May 21, 2021, the amendment has placed the claim ins in condition for allowance.  Therefore, the rejection of the claims under 35 U.S.C. §102(a)(2) is withdrawn.

Allowable Subject Matter
Claims 1-16 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: No prior art references, alone or in combination with other references, teaches each and every limitation of the independent claims.  The closest art of record are the Clem et al. reference (US 2013/0324991), the Arshonsky et al. reference (US 2014/0330298), and the Houser et al. references.  Each reference teaches an ultrasonic surgical instrument having mechanical lockout assemblies configured to switch between at least an unlocked configuration and a locked configuration, but none of the references teaches in the locked configuration, the clamp arm assembly and the at least the portion of the shaft assembly are not completely or only partially coupled together physically preventing the operator from activating the instrument, nor do said references teach a barrier configured to move between a locked configuration and an unlocked configuration, the barrier disposed in a first position to block movement of the operator input feature thereby preventing the switch from activating the ultrasonic transducer.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN TRUYEN TON whose telephone number is (571)270-5122.  The examiner can normally be reached on Monday - Friday; EST 10:00 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 






/MARTIN T TON/Examiner, Art Unit 3771                                                                                                                                                                                                        5/24/2021